No. 13152

          I N THE SUPREME COURT OF THE STATE OF M N A A
                                                 OTN

                                           197 6



STATE OF MONTANA,

                               P l a i n t i f f and Respondent,

          -vs   -
DAVID OTTLEY BROWN,

                               Defendant and A p p e l l a n t .



Appeal from:         D i s t r i c t Court o f t h e E i g h t e e n t h J u d i c i a l D i s t r i c t ,
                     Honorable W. W. L e s s l e y , Judge p r e s i d i n g .

Counsel o f Record:

     For A p p e l l a n t :

                Robert J. R i c e a r g u e d , Bozeman, Montana

     F o r Respondent :

                Hon. Robert L. Woodahl, A t t o r n e y General, Helena,
                 Montana
                Donald White, County A t t o r n e y , a r g u e d , Bozeman,
                 Montana



                                                   Submitted:          May 26, 1976

                                                      Decided :         AUG 2 1976
Filed :   AuG 2 5 197F
Mr.    J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e C o u r t .


             Defendant David O t t l e y Brown a p p e a l s from a c o n v i c t i o n

i n t h e d i s t r i c t c o u r t , G a l l a t i n County.          Defendant was c o n v i c t e d

of o n e c o u n t of a g g r a v a t e d a s s a u l t and o n e c o u n t of s i m p l e a s s a u l t .

He a p p e a l s from t h e c o n v i c t i o n of a g g r a v a t e d a s s a u l t .

             The r e l e v a n t f a c t s a r e :       On t h e e v e n i n g of March 1 3 ,

1 9 7 5 , one Ann Docksey, a s t u d e n t a t Montana S t a t e U n i v e r s i t y ,

was walking back t o h e r d o r m i t o r y from work i n downtown Bozeman.

A t a n i n t e r s e c t i o n n e a r t h e campus s h e approached a man s t a n d -

ing a t the corner.               She t e s t i f i e d t h a t a s s h e passed him, t h e

man grabbed h e r , p r e s s e d what was a p p a r e n t l y a s c r e w d r i v e r t o h e r

t h r o a t and a t t e m p t e d t o f o r c e h e r i n t o a c a r .          A s she w a s being

p r e s s e d a g a i n s t t h e c a r , a n o t h e r c a r d r o v e by, f r i g h t e n i n g h e r

attacker.          She t h e n t o l d him s h e w a s e x p e c t e d soon a t a n e a r b y

house t o b a b y s i t ; and a t t h a t p o i n t t h e man l e t h e r go.

             About 1 0 : O O p.m.          t h a t same n i g h t Ann Docksey w a s shown

a set of p h o t o g r a p h s by t h e p o l i c e .           She f a i l e d t o i d e n t i f y h e r

attacker.          L a t e r , a t 12:30 a.m.,           March 1 4 , d e f e n d a n t who had been

t a k e n i n t o c u s t o d y a s a r e s u l t of a s e p a r a t e d i s t u r b a n c e i n

a n o t h e r p a r t of town, w a s shown t o h e r i n a two-man l i n e u p .                      At

t h i s t i m e , Ann Docksey i d e n t i f i e d d e f e n d a n t as h e r a t t a c k e r .            De-

f e n d a n t w a s t h e n on p a r o l e f o r a r a p e c o n v i c t i o n which o c c u r r e d

i n 1972.

             On March 1 7 , 1975, based i n p a r t on Ann Docksey's i d e n t i -

f i c a t i o n , a n I n f o r m a t i o n was f i l e d a g a i n s t d e f e n d a n t .   Count I

of t h a t I n f o r m a t i o n c h a r g e d him w i t h a g g r a v a t e d a s s a u l t a g a i n s t

Ann Docksey.            It read, i n p e r t i n e n t p a r t , t h a t defendant, i n

v i o l a t i o n o f s e c t i o n 94-5-202 (1)( a ) , R.C.M.              1947 :

             " * * * p u r p o s e l y o r knowingly c a u s e d s e r i o u s b o d i l y
             i n j u r y t o Ann Docksey by g r a b b i n g h e r by t h e s h o u l d e r
             and p u t t i n g h i s arm around h e r t h r o a t and t r y i n g t o
             f o r c e her i n t o a c a r " .

             O March 24, 1975, d e f e n d a n t w a s a r r a i g n e d and p l e a d n o t
              n
g u i l t y t o Count I and o n e a d d i t i o n a l c o u n t r e l a t e d t o a s e p a r a t e

incident.          On A p r i l 2 t h e s t a t e moved t o amend Count I o f t h e

Information t o charge defendant with v i o l a t i o n of s e c t i o n

9 4 - 5 - 2 0 2 ( 1 ) ( c ) , R.C.M.     1947, by p u r p o s e l y o r knowingly c a u s i n g

" r e a s o n a b l e a p p r e h e n s i o n o f s e r i o u s b o d i l y i n j u r y i n Ann Docksey

by u s e of a weapon             * * *."        The d i s t r i c t c o u r t g r a n t e d t h i s m o t i o n

o v e r t h e o b j e c t i o n o f d e f e n d a n t , and t h e amended I n f o r m a t i o n was

f i l e d t h e same day.              Defendant p l e a d n o t g u i l t y t o t h e amended

Information.            T r i a l was had on May 6 , 1975, a p p r o x i m a t e l y 34 d a y s

a f t e r f i l i n g of t h e amended ~ n f o r m a t i o n .

             The j u r y r e t u r n e d a v e r d i c t f i n d i n g d e f e n d a n t g u i l t y o f

a g g r a v a t e d a s s a u l t a s s p e c i f i e d i n Count I and g u i l t y o f s i m p l e

a s s a u l t on t h e u n r e l a t e d second c o u n t .        H e received concurrent

s e n t e n c e s o f 20 y e a r s and 6 months r e s p e c t i v e l y .           I t i s from t h e

judgment and s e n t e n c e a s t o a g g r a v a t e d a s s a u l t t h a t d e f e n d a n t

appeals.

             Defendant p r e s e n t s s e v e r a l i s s u e s f o r r e v i e w , b u t w e need

d i s c u s s o n l y one a s it i s d i s p o s i t i v e o f t h i s a p p e a l .

             T h a t i s s u e i s whether t h e t r i a l c o u r t e r r e d i n a l l o w i n g

t h e p r o s e c u t i o n t o amend Count I o f t h e I n f o r m a t i o n a f t e r d e f e n d -

a n t had p l e a d t o t h e o r i g i n a l i n f o r m a t i o n .

             S e c t i o n 95-1505,         R.C.M.    1947, reads:

             " ( a ) A c h a r g e may be amended i n m a t t e r s o f sub-
             s t a n c e a t any t i m e before t h e defendant pleads,
             w i t h o u t l e a v e of c o u r t .

             " ( b ) The c o u r t may p e r m i t a n y        c h a r g e t o be amended
             a s t o form a t a n y t i m e b e f o r e         verdict o r finding
             i f no a d d i t i o n a l o r d i f f e r e n t   o f f e n s e i s charqed
             and i f t h e s u b s t a n t i a l rights         of the defendant
             a r e not prejudiced.

             " ( c ) N c h a r g e s h a l l be d i s m i s s e d b e c a u s e o f a
                        o
             f o r m a l d e f e c t which d o e s n o t t e n d t o p r e j u d i c e
             a s u b s t a n t i a l r i g h t of t h e defendant."           (Emphasis
             supplied. )

             Defendant c o n t e n d s t h e amendment t o Count I a f t e r p l e a d i n g ,

w a s a s t o matters o f s u b s t a n c e , and p r e j u d i c e d s u b s t a n t i a l r i g h t s
o f d e f e n d a n t and t h e r e f o r e s h o u l d n o t have been g r a n t e d by t h e

d i s t r i c t court.     The s t a t e c o u n t e r s a s s e r t i n g t h e amendment

of Count I t o be o n e o f form r a t h e r t h a n s u b s t a n c e .                 In the

a l t e r n a t i v e , t h e s t a t e a r g u e s t h a t e v e n i f t h e amendment was

one o f s u b s t a n c e , i t d i d n o t p r e j u d i c e a s u b s t a n t i a l r i g h t of

t h e defendant.

             B e l i e v i n g d i s c u s s i o n o f t h e s t a t e ' s two-pronged argument

t o be t h e b e s t method o f r e s o l v i n g t h e i s s u e , w e w i l l d i s c u s s

the s t a t e ' s contentions i n turn, c i t i n g t h e recent decision i n

S t a t e v. S t e w a r t , 1 6 1 Mont. 501, 504, 507 P.2d 1050, a s t h e b a s i s .

             I n Stewart, t h i s Court discussed t h e general test f o r

d e t e r m i n i n g whether a n amendment t o a n i n f o r m a t i o n w a s v a l i d :

            " * * * The q u e s t i o n t o be d e c i d e d by t h i s C o u r t
            i s whether t h e amended i n f o r m a t i o n c h a r g e d a
            crime d i f f e r e n t i n n a t u r e from t h a t p r e v i o u s l y
            c h a r g e d , - i f s u c h amendment s u f f i c i e n t l y ap-
                            and
            p r i s e d t h e d e f e n d a n t o f t h e c h a r g e s a g a i n s t him."
            (Emphasis s u p p l i e d . )

I n d e t e r m i n i n g whether a n amendment t o a n i n f o r m a t i o n i s o n e o f

s u b s t a n c e o r form, w e a g a i n q u o t e from S t e w a r t where t h i s C o u r t

was c o n f r o n t e d w i t h t h e same q u e s t i o n .       There t h e Court s a i d :

            " The crime c h a r g e d i s t h e same * * *. The e l e m e n t s
            a r e t h e same. The p r o o f t o t h e crime would r e m a i n
            t h e same. "

C l e a r l y t h e n , t h e amendment i s o n e o f form r a t h e r t h a n s u b s t a n c e .

            What d o e s a comparison of t h e crime c h a r g e d i n Count I

o f t h e o r i g i n a l I n f o r m a t i o n and t h a t c h a r g e d i n Count I o f t h e

amended I n f o r m a t i o n r e v e a l i n t h e i n s t a n t c a s e ?        The o r i g i n a l

Information charged defendant with v i o l a t i o n of subsection ( l ) ( a )

of s e c t i o n 94-5-202,        R.C.M.      1947.       The amended I n f o r m a t i o n c h a r g e d

him w i t h v i o l a t i o n o f s u b s e c t i o n ( l ) ( c ) o f s e c t i o n 94-5-202,

R.C.M.     1947.      The p e r t i n e n t s u b s e c t i o n s r e a d :

            "94-5-202(1) A p e r s o n commits t h e o f f e n s e o f
            a g g r a v a t e d a s s a u l t i f h e p u r p o s e l y o r knowingly
            causes :

            " ( a ) s e r i o u s b o d i l y i nj u r y t o a n o t h e r ; o r
              " ( c ) reasonable apprehension of s e r i o u s bodily
              i n j u r y i n a n o t h e r by u s e o f a weapon; o r * * *".
Subsection ( l ) ( a ) r e q u i r e s t h e causing of serious bodily injury.

Subsection ( l ) ( c ) merely r e q u i r e s t h e causing of reasonable
a p p r e h e n s i o n of s e r i o u s b o d i l y i n j u r y by u s e of a weapon.            Ob-

v i o u s l y , t h e e s s e n t i a l e l e m e n t s r e q u i r e d under s u b s e c t i o n s (1)( a )

and ( l ) ( c ) a r e d i f f e r e n t and t h e r e f o r e under t h e c r i t e r i a o f

Stewart          t h e amended I n f o r m a t i o n c h a r g e d a c r i m e d i f f e r e n t i n

n a t u r e from t h a t p r e v i o u s l y c h a r g e d and t h e r e f o r e Count I o f t h e

amended I n f o r m a t i o n c o n t a i n e d a new and d i f f e r e n t o f f e n s e .        Con-

s e q u e n t l y , t h e amendment w a s o n e a s t o matters of s u b s t a n c e .                   See:

S t a t e v. T r o p f , 166 Mont. 79, 530 P.2d 1158, 32 St.Rep.                             56; Com-

m i s s i o n Comments t o S e c t i o n s 94-5-201 and 94-5-202,                      R.C.M.     1947.

             The s t a t e , c i t i n g t h e f a c t t h e motion t o amend and amend-

ment o c c u r r e d 34 d a y s p r i o r t o t r i a l , n e x t a r g u e s t h a t even i f
t h e amendment was one o f s u b s t a n c e , it was s t i l l v a l i d s i n c e no

s u b s t a n t i a l r i g h t s of d e f e n d a n t were p r e j u d i c e d .   Such a n i n t e r -

p r e t a t i o n i g n o r e s t h e clear language of s e c t i o n 95-1505,                  R.C.M.

1947.       S u b s e c t i o n ( a ) a l l o w s i n f o r m a t i o n amendments of s u b s t a n c e

p r i o r t o pleading.          However s u b s e c t i o n ( b ) e s s e n t i a l l y c a r r i e s a
two-fold r e q u i r e m e n t where i n f o r m a t i o n amendment i s d e s i r e d

subsequent t o defendant pleading:                        (1) s u c h a n amendment i s o n l y

a l l o w e d a s t o m a t t e r s of form, and ( 2 ) o n l y when no s u b s t a n t i a l
r i g h t of t h e d e f e n d a n t i s p r e j u d i c e d .    W e recognized t h i s s t a t -

u t o r y p r i n c i p l e i n S t e w a r t when t h e C o u r t s a i d a n amendment t o
a n I n f o r m a t i o n s u b s e q u e n t t o p l e a d i n g c a n o n l y be a s t o form and
i f such amendment s u f f i c i e n t l y a p p r i s e d t h e d e f e n d a n t of t h e c h a r g e s
a g a i n s t him.     T h e r e f o r e once it i s d e t e r m i n e d t h a t a n amendment
s u b s e q u e n t t o p l e a d i n g i s a s t o m a t t e r s of s u b s t a n c e , t h e C o u r t

need go no f u r t h e r , a s t h a t d e t e r m i n a t i o n i s c o n t r o l l i n g .

             This reasoning a l s o a p p l i e s t o s e c t i o n 95-1505(c), s i n c e
t h a t s u b s e c t i o n r e a d s "No c h a r g e s h a l l be d i s m i s s e d b e c a u s e of

a formal d e f e c t      * *   *I1.     (Emphasis s u p p l i e d . )
            Here, s u b s e q u e n t t o d e f e n d a n t ' s n o t g u i l t y p l e a , t h e

d i s t r i c t c o u r t p e r m i t t e d amendment t o t h e I n f o r m a t i o n which

c h a r g e d a new and d i f f e r e n t o f f e n s e .      Such a c t i o n i s d i r e c t l y
c o n t r a r y t o s e c t i o n 95-1505,     R.C.M.       1947, and c o n s t i t u t e s r e v e r s i -

ble error.         T h i s d o e s n o t mean t h a t t h i s C o u r t i s n o t c o g n i z a n t

of t h e S t a t e ' s argument a s t o t h e l a c k of p r e j u d i c e t o s u b s t a n t i a l
r i g h t s o f d e f e n d a n t r e s u l t i n g from t h e amendment t o t h e Informa-
tion.      However t h e l a n g u a g e o f t h e s t a t u t e i s c l e a r :        no sub-
s t a n t i v e amendment of t h e I n f o r m a t i o n s u b s e q u e n t t o p l e a d i n g i s

allowed.        The f u r t h e r q u a l i f i c a t i o n a s t o m a t t e r s a f f e c t i n g sub-

s t a n t i a l r i g h t s i s j u s t t h a t , a q u a l i f i c a t i o n concerning only

amendments which have a l r e a d y been d e t e r m i n e d t o be t h o s e o f

form   .
            W e f i n d t h e s t a t e m e n t i n S t a t e v . F i s h e r , 79 Mont.        46, 51,

254 P . 872, i s a p p r o p r i a t e h e r e .        I n attempting t o resolve a s i m -

i l a r s i t u a t i o n where I n f o r m a t i o n amendment o c c u r r e d a f t e r p l e a d -

i n g , t h i s C o u r t quoted w i t h a p p r o v a l from S t a t e v . D i s t r i c t C o u r t ,

36 Utah 3 9 6 , 1 0 4 P . 282, where t h e Utah Supreme Court s a i d :
            " ' T h e l e g i s l a t u r e must be u n d e r s t o o d t o mean
            what it h a s p l a i n l y e x p r e s s e d .     It i s our duty
            t o g i v e t h e s t a t u t e s u c h e f f e c t and n o t t o s e t
            i t a s i d e o r evade i t s o p e r a t i o n by f o r c e d and
            unreasonable c o n s t r u c t i o n . ' "
            The judgment of t h e d i s t r i c t c o u r t i s r e v e r s e d and Count

I dismissed.




W concur:
 e
------------
                                                        Just
                                                          %
                                                        -- ----- ----- ------ ------




                  '&
                  , .   -.
Hon. Bernard,,Thomas, D i s t r i c t Judge,
s i t t i n g i n p l a c e of M r . Chief J u s t i c e
James T . H a r r i s o n
                                         - 6 -
Mr.    J u s t i c e John Conway H a r r i s o n d i s s e n t i n g :

              I dissent.          The C o u r t h e r e r e v e r s e s a d i s t r i c t c o u r t

f o r a l l o w i n g a t i m e l y c o r r e c t i o n of a n e s s e n t i a l l y c l e r i c a l e r r o r

i n a c h a r g i n g document.            The c o u n t y a t t o r n e y o r i g i n a l l y c h a r g e d

t h e d e f e n d a n t w i t h t h e o f f e n s e of a g g r a v a t e d a s s a u l t s p e c i f i c a l l y

enumerating s e c t i o n 94-5-202(1) ( a ) .                   T h a t s u b s e c t i o n of t h e

o f f e n s e of a g g r a v a t e d a s s a u l t h a s a s i t s a g g r a v a t i n g f a c t o r

serious bodily injury.                   I n t h e a f f i d a v i t i n support of t h i s charge,

it i s a l l e g e d t h a t :

             "The v i c t i m , Ann Docksey, a d v i s e s t h a t s h e w a s
             a c c o s t e d on t h e s t r e e t by a male who a t t e m p t e d
             t o f o r c e her i n t o a red c a r , t h e a s s a i l a n t t o l d
             h e r t h a t h e had a k n i f e a t h e r t h r o a t , s h e
             r e a c h e d up w i t h h e r hand and f e l t a k n i f e , s h e
             s u b s e q u e n t l y escaped and went t o t h e Bozeman
             P o l i c e Department and s h e h a s i d e n t i f i e d David
             O t t l e y Brown a s h e r a s s a i l a n t . "

T h i s c h a r g e was amended a l i t t l e more t h a n two weeks a f t e r t h e

o r i g i n a l c h a r g e was f i l e d and more t h a n a month b e f o r e t h e t r i a l
                                                         section
t o a l l e g e a g g r a v a t e d a s s a u l t u n d e r / 9 4 - 5 - 2 0 2 ( 1 ) ( c ) which had a s

a n a g g r a v a t i n g f a c t o r t h e r e a s o n a b l e a p p r e h e n s i o n of s e r i o u s

b o d i l y i n j u r y w i t h a weapon.          Looking a t t h e f a c t s a l l e g e d i n

t h e a f f i d a v i t , it i s o b v i o u s t h a t t h i s i s t h e a p p r o p r i a t e sub-

s e c t i o n under which t o c h a r g e .            The m a j o r i t y r e v e r s e s t h e d i s t r i c t

c o u r t f o r a l l o w i n g t h i s amendment.

             The r e q u i r e m e n t s f o r a n amendment a s t o form a r e s e t o u t

i n s e c t i o n 95-1505(b).            N a d d i t i o n a l o r d i f f e r e n t o f f e n s e may
                                          o

be c h a r g e d and t h e r e may be no p r e j u d i c e t o t h e s u b s t a n t i a l r i g h t s

of t h e d e f e n d a n t .
             Here t h e o f f e n s e i s t h e same, a g g r a v a t e d a s s a u l t .             Section

94-5-202       b e g i n s by s a y i n g , "(1)A p e r s o n commits t h e o f f e n s e of

aggravated a s s a u l t         * * *"      (Emphasis s u p p l i e d . ) and t h e n enumerates

t h e v a r i o u s manners i n which a g g r a v a t e d a s s a u l t may be committed.

The amendment d i d n o t add a n o t h e r o f f e n s e , it d e l e t e d o n e sub-

s e c t i o n and s u b s t i t u t e d a n o t h e r s u b s e c t i o n of t h e same o f f e n s e .
The first requirement for an amendment as to form is met,
there is no new or additional offense charged.
         The remaining question is whether the amendment prejudiced
the substantial rights of the defendant.    The affidavit in
support of the original charge set out the fact that a weapon
was used and set out facts which give rise to an inference that
there was a reasonable apprehension of serious bodily harm.      This
gave the defendant notice that these facts would be used to
support the charge of aggravated assault.
         It must be remembered that the basic purposes of the in-
formation and the affidavit which supports it are to show that
the court has jurisdiction, give notice to the defense of his
offense and to protect the defendant against a second prosecution
for the same offense.   State v. Heiser, 146 Mont. 413, 407 P.2d
370.   The original affidavit and information fulfilled these re-
quirements.
        An examination of two of the cases cited by the majority
helps in understanding the boundaries of section 95-1505(b).
In State v. Stewart, 161 Mont. 501, 507 P.2d 1050, the Court
allowed an amendment on these facts.   The original charge was
first degree burglary which did not have second degree burglary
as a lesser included offense and which required that the burglary
occur during the nighttime.   On the day of trial the charge was
amended to burglary which included both first and second degree
burglary.   This Court upheld the amendment saying:
        "The crime charged is the same, i.e., burglary.
        The elements of the crime are the same. The
        proof to the crime would remain the same.
        The only difference between the two charges
        would be the degree of the crime, which must
        be determined by the jury. The amendment of
        the information did not surprise the defendant
        and did not prohibit him from preparing his
        defense against the crime."
This language is equally applicable here.   The crime is the same,
aggravated a s s a u l t .          The p r o o f , based on t h e a l l e g a t i o n s i n

t h e a f f i d a v i t , would be t h e same.                It is c l e a r t h a t a f u l l

months n o t i c e p r o h i b i t s any c l a i m of s u r p r i s e o r i n a b i l i t y t o

prepare a defense t o t h e charge.

              An e x c e l l e n t example of a c a s e where t h e d i s t r i c t c o u r t

was j u s t i f i e d i n r e f u s i n g a n amendment i s S t a t e v. T r o p f , 166

Mont. 7 9 , 530 P.2d 1158.                  There t h e o r i g i n a l c h a r g e gave t h e

f i f t h of October a s t h e d a t e on which t h e c r i m e t o o k p l a c e .

Defendant gave n o t i c e of h i s d e f e n s e of a l i b i and l i s t e d h i s

witnesses.          The s t a t e proceeded t o a t t e m p t t o amend t h e c h a r g e

by changing t h e d a t e of t h e crime.                      T h i s C o u r t p r o p e r l y upheld

t h e d i s t r i c t c o u r t ' s r e f u s a l t o a l l o w such a n amendment.

             But t h e s e a r e n o t t h e f a c t s a l l e g e d i n t h e p r e s e n t c a s e .

H e r e t h e o r i g i n a l a f f i d a v i t c l e a r l y a l l e g e s f a c t s which s u p p o r t

a d i f f e r e n t subsection of t h e aggravated a s s a u l t s t a t u t e than

t h e one t y p e d on t h e i n f o r m a t i o n .         I t gave c l e a r n o t i c e of t h e

f a c t u a l b a s i s of t h e c h a r g e .     The amendment, a l i t t l e o v e r two

weeks a f t e r t h e o r i g i n a l c h a r g e and b e t t e r t h a n a month b e f o r e

t r i a l , g a v e t h e d e f e n d a n t a d e q u a t e n o t i c e o f t h e c r i m e and p l e n t y

of t i m e t o p r e p a r e h i s d e f e n s e .         U n l e s s it i s argued t h a t t h e

defendant has a s u b s t a n t i a l r i g h t a r i s i n g o u t of c l e r i c a l e r r o r s

i n t h e c h a r g i n g document, t h e r e was no p r e j u d i c e t o t h e sub-

s t a n t i a l r i g h t s of t h e d e f e n d a n t .

             The b a s i c p u r p o s e s o f b o t h t h e Code o f C r i m i n a l P r o c e d u r e

and t h e C r i m i n a l Code a r e t o e l i m i n a t e t h e e x c e s s i v e l y f o r m a l

code p l e a d i n g a s p e c t s o f t h e p r e v i o u s c r i m i n a l s t a t u t e s and t o

promote j u s t i c e ,      s e c u r e s i m p l i c i t y i n p r o c e d u r e and f a i r n e s s i n

administration.              T h i s means f a i r n e s s and j u s t i c e b o t h t o t h e

i n d i v i d u a l charged and t o s o c i e t y .            I n a c a s e l i k e t h i s one

where t h e r e i s no p r e j u d i c e t o t h e s u b s t a n t i a l r i g h t s o f t h e

d e f e n d a n t , s o c i e t a l j u s t i c e r e q u i r e s t h a t it be allowed t h a t t h i s

e r r o r be c o r r e c t e d .   I woul,Cqffirm t h e c o n v i c t i o n .
Mr. Justice Castles dissenting:
        I join ~usticeJohn Conway Harrison's dissent.   I add
that the majority opinion is doing great damage to a simple
system of charging crimes as contemplated by the Code of Criminal
Procedure.   We appear to be returning to the highly technical
dotting of the "i" andcrossing the "t" by distinguishing be-
tween subsections of major crimes.
        I would affirm the judgment.
             I N THE SUPREME COURT O THE STATE O M N A A
                                    F           F OTN



                                         No.     13152




STATE O M N A A
       F O T N ,

                            P l a i n t i f f and Respondent,

             VS.


DAVID OTTLEY BROWN,

                            Defendant and A p p e l l a n t .



                                       M M OPINION
                                        EO



PER CURIAM:

             I n t h i s cause a p e t i t i o n f o r rehearing w a s granted.

The C o u r t h a v i n g h e a r d o r a l a r g u m e n t s , t a k e n t h e matter

u n d e r a d v i s e m e n t i n c o n f e r e n c e , and t h e r e b e i n g no c h a n g e i n

position,

             I T I S HEREBY ORDERED t h a t t h e o r i g i n a l o p i n i o n s t a n d .

Let t h e r e m i t t i t u r issue.

             DATED t h i s    /&&d a y o f December, 1 9 7 6 .